Exhibit 10.3




THIS INSTRUMENT AND ALL THE OBLIGATIONS, RIGHTS, TERMS AND PROVISIONS HEREUNDER,
ARE SUBORDINATED PURSUANT TO, AND SUBJECT IN ALL RESPECTS TO, THE TERMS AND
PROVISIONS OF THE AGREEMENT OF SUBORDINATION DATED AS OF AUGUST 28, 2017 AMONG
GOLDLINE ACQUISITION CORP., EACH SUBORDINATE CREDITOR PARTY THERETO AND
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS AGENT, AS AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME.
SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of August 28, 2017 (as amended, restated, amended
and restated, supplemented or modified from time to time, this “Agreement”),
made by Goldline Acquisition Corp., a Delaware corporation (the “Grantor”) in
favor of the Lenders pursuant to the Credit Agreement described in the recitals
hereto (collectively, the “Secured Parties”, and each, a “Secured Party”).
RECITALS


WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein
shall have the meanings given such terms in the Credit Agreement), by and among
the Grantor and the Secured Parties, each Secured Party has agreed to make the
Loan to the Borrower as set forth in the Credit Agreement.
WHEREAS, in order to induce each Secured Party to make the Loan as set forth on
Exhibit A to the Credit Agreement, the Grantor has agreed to grant a continuing
Lien on the Collateral to secure the Obligations.
Accordingly, the parties hereto hereby agrees as follows:
1.Security Interest.
(a)    Grant of Security. As security for the Obligations, the Grantor hereby
delivers, assigns, pledges, sets over and grants to each Secured Party a first
priority security interest in, all of its right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all personal
property and fixtures of the Grantor of every type and description, wherever
located, tangible or intangible, together with all substitutions and
replacements thereof and any products and proceeds thereof other than Excluded
Collateral (collectively, the “Collateral”; capitalized terms used but not
defined in this Section 1(a) or in the Credit Agreement shall have the meanings
given such terms in the UCC).
As used herein, “Excluded Collateral” shall mean:
(i)    equity interests of any subsidiary of the Grantor acquired after the
Closing Date;
(ii)    any lease, license, contract, or other agreement to the extent that a
grant of a security interest therein would violate, result in a breach of the
terms or abandonment or unenforceability of , constitute a default under or
invalidate such lease, license, contract, or other agreement, or create a right
of termination in favor of any party thereto;
(iii)    any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant, attachment or
enforcement of a security interest therein







--------------------------------------------------------------------------------





would, under applicable federal law, impair the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications;
(iv)    motor vehicles and other assets subject to certificates of title (other
than to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC);
(v)     those assets as to which the Majority Lenders, working in consultation
with the Grantor, shall determine that the cost or other consequence of
obtaining a Lien thereon or perfection thereof are excessive in relation to the
benefit to the Secured Parties of the security to be afforded thereby;
(vi)    any asset or property to the extent that the grant of a security
interest is prohibited by applicable law, rule or regulation or requires a
consent of any Governmental Authority or any unaffiliated third party (except
such consents as have been or will be obtained or made on the Closing Date);
(vii)     Commercial Tort Claims; and
(viii)    any fee-owned real property, together with any improvements thereon
and all real property leasehold interests;
provided, however, “Excluded Collateral” shall not include any Proceeds,
products, substitutions or replacements of any Excluded Collateral (unless such
Proceeds, products, substitutions or replacements would constitute Excluded
Collateral).
(b)    Security for Obligations. This Agreement secures the payment of all now
existing or hereafter arising obligations of the Grantor to each Secured Party,
on a pro rata basis, pursuant to the Credit Documents, whether primary or
secondary, direct or indirect, absolute or contingent, joint or several, secured
or unsecured, due or not, liquidated or unliquidated, arising by operation of
law or otherwise, whether for principal, interest, fees, expenses or otherwise
(including, without limitation, interest, fees, costs or other payments on the
Obligations paid or accrued after the commencement of an Insolvency Proceeding
and whether or not such claims are deemed allowed or recoverable in any
Insolvency Proceeding, and payment of or for adequate protection pursuant to any
Insolvency Proceeding), together with all costs of collection or enforcement,
including, without limitation, reasonable and documented attorneys’ fees of one
counsel to the Secured Parties incurred in any collection efforts or in any
action or proceeding (all such obligations being the “Obligations”).
(c)    Grantor Remains Liable. This Agreement shall not affect the Grantor’s
liability to perform all of its duties and obligations under the transactions
giving rise to the Obligations. The exercise by any Secured Party of any of its
rights hereunder shall not release the Grantor from any of its duties or
obligations under the transactions giving rise to the Obligations, which shall
remain unchanged as if this Agreement had not been executed. No Secured Party
shall have any obligation or liability under the transactions giving rise to the
Obligations by reason of this Agreement, nor shall any Secured Party be
obligated to perform any of the obligations or duties of the Grantor hereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
(d)    Continuing Agreement. This Agreement shall create a continuing security
interest in the Collateral and shall remain in full force and effect until
payment in full of the Obligations.





--------------------------------------------------------------------------------





2.    Title; Liens and Encumbrances; Consents. The Grantor hereby represents and
warrants to the Secured Parties that (a) it is the record and beneficial owner
of, having good and marketable title to, the Collateral pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
person, except the Liens created by this Agreement, and the Grantor will
promptly notify the Secured Parties of any such other Lien or claim made or
asserted against the Collateral and will defend the Collateral against any such
Lien or other claim, and (b) except as would not reasonably be expected to have
or cause a Material Adverse Effect, as of the date hereof, the granting of the
Liens contemplated hereby do not require any consent or approval of any third
party except for such as have been or will be obtained or made and are in full
force and effect.
3.    State of Organization or Residence; Legal Name. The Grantor hereby
represents and warrants to the Secured Parties as follows:
(a)    The Grantor’s state of incorporation is the State of Delaware. The
Grantor’s chief executive office or principal office as such term is defined
under the Uniform Commercial Code as in effect in the State of New York as it
may be amended, supplemented or modified from time to time (the “UCC”), is set
forth on Schedule I hereto. The Grantor shall promptly notify the Secured
Parties of any change in the foregoing representations.
(b)    The Grantor’s registered or legal name is as set forth on Schedule I
hereto. The Grantor currently uses, and during the last five (5) years has used,
no other names including business or trade names, except as set forth on
Schedule I hereto. The Grantor shall not change such name without providing the
Secured Parties thirty (30) days’ prior written notice.
(c)    The grant of the security interest in the Collateral, combined with the
filing of financing statements is effective to vest in the Secured Parties a
valid and perfected first priority security interest, superior to the rights of
any person in and to the Collateral as set forth herein.
4.    Perfection of Security Interest. The Grantor authorizes the Secured
Parties to file all such financing statements and amendments thereto pursuant to
the UCC or other notices appropriate under applicable law, as the Secured
Parties may reasonably require, each in form satisfactory to the Secured
Parties. Such financing statements and amendments may contain a description of
the Collateral as set forth herein or more broadly in a generic or categorical
manner. The Grantor also shall pay all filing or recording costs with respect
thereto, and all costs of filing or recording this Agreement or any other
agreement or document executed and delivered pursuant hereto or to the
Obligations (including the cost of all federal, state or local mortgage,
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by the Secured Parties to be reasonably necessary.
The Grantor authorizes the Secured Parties to take all other actions which the
Secured Parties deem reasonably necessary to perfect or otherwise protect the
Liens created hereunder and to obtain the benefits of this Agreement.
5.    Collections. After the occurrence and during the continuation of an Event
of Default, the Grantor will immediately upon receipt of all such checks, cash
or other remittances constituting part of the Collateral or in payment for any
Collateral sold, transferred, leased or otherwise disposed of, deliver any such
items to the Secured Parties accompanied by a remittance report. The Grantor
shall deliver such items in the same form received, endorsed or otherwise
assigned by the Grantor where necessary to permit collection of such items.
6.    Events of Default. The occurrence of any one or more Events of Default
under the Credit Agreement shall constitute an event of default (“Event of
Default”) under this Agreement.





--------------------------------------------------------------------------------





7.    Rights and Remedies.
(a)    In the event of the occurrence and continuation of any Event of Default,
to the extent applicable:  (i) the Majority Lenders, acting on behalf of the
Secured Parties, may exercise exclusive control over the Collateral; (ii) the
Secured Parties shall have the right, with or without (to the extent permitted
by applicable law) notice to the Grantor, as to any or all of the Collateral, by
any available judicial procedure or without judicial process, to take possession
of the Collateral and without liability for trespass to enter any premises where
the Collateral may be located for the purpose of taking possession of or
removing the Collateral, and generally to exercise any and all rights afforded
to a secured party under the UCC or other applicable law; (iii) the Secured
Parties shall have the right to sell, lease, or otherwise dispose of all or any
part of the Collateral, whether in its then condition or after further
preparation or processing, either at public or private sale or at any broker’s
board, in lots or in bulk, for cash or for credit, with or without warranties or
representations, and upon such terms and conditions, all as the Majority Lenders
in their reasonable judgment may deem advisable; (iv) at the request of the
Majority Lenders, the Grantor shall assemble the Collateral and make it
available to the Secured Parties at places which the Majority Lenders shall
select, whether at the Grantor’s premises or elsewhere, and make available to
the Secured Parties, without rent, all of the Grantor’s premises and facilities
for the purpose of the Secured Parties’ taking possession of, removing or
putting the Collateral in saleable or disposable form; (v) the Secured Parties
shall have the right to receive any and all cash interest, dividends,
distributions, payments or other proceeds paid in respect of the Collateral and
made application thereof to the Obligations in such order as the Majority
Lenders may determine and (vi) any or all of the Collateral may be registered in
the name of the Secured Parties or their nominee and they may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Collateral and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Collateral as if
they were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all securities or securities entitlements
upon any merger, consolidation, reorganization, recapitalization or other
fundamental change, or upon the exercise of the Grantor or the Secured Parties
of any right, privilege or option pertaining to such securities or securities
entitlements, and in connection therewith, the right to deposit and deliver any
and all of the securities or securities entitlements with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Majority Lenders may determine), in each of the foregoing
cases, all without liability except to account for property actually received by
it, but the Secured Parties shall have no duty to the Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
(b)    Any such sale, lease or other disposition of Collateral may be made
without demand for performance or any notice of advertisement whatsoever except
that where an applicable statute requires reasonable notice of sale or other
disposition, the Grantor agrees that the sending of ten (10) days’ notice by
ordinary mail, postage prepaid, to the Grantor of the place and time of any
public sale or of the time at which any private sale or other intended
disposition is to be made, shall be deemed reasonable notice thereof.
Notwithstanding the foregoing, if any of the Collateral may be materially
diminished in value during such ten (10) day period, the Majority Lenders shall
provide the Grantor with such shorter notice as they deem reasonable under the
circumstances.
(c)    The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like, and to the reasonable
and documented attorneys’ fees of one counsel to the Secured Parties, and then
to satisfaction of the Obligations pro rata amongst the Secured Parties and to
the payment of any other amounts required by applicable law. If, upon the sale,
lease or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Grantor will





--------------------------------------------------------------------------------





be liable for the deficiency, together with interest thereon, at the rate
prescribed in the agreements giving rise to the Obligations, and the reasonable
and documented fees of one counsel to the Secured Parties employed by the
Secured Parties to collect such deficiency. To the extent permitted by
applicable law, the Grantor waives all claims, damages and demands against the
Secured Parties arising out of the repossession, removal, retention or sale of
the Collateral.
8.    Power of Attorney. The Grantor authorizes the Secured Parties and does
hereby make, constitute and appoint the Secured Parties, and any officer or
agent of any Secured Party, including the Majority Lenders, with full power of
substitution, as the Grantor’s true and lawful attorney-in-fact, with power, in
its own name or in the name of the Grantor:  (i) to endorse any notes, checks,
drafts, money orders, or other instruments of payment (including payments
payable under or in respect of any policy of insurance) in respect of the
Collateral that may come into possession of the Secured Parties; (ii) to pay or
discharge any taxes, liens, security interest or other encumbrances at any time
levied or placed on or threatened against the Collateral; (iii) to demand,
collect, receipt for, compromise, settle and sue for monies due in respect of
the Collateral; (iv) to receive, open and dispose of all mail addressed to the
Grantor and to notify the post office authorities to change the address for
delivery of mail addressed to the Grantor to such address as the Majority
Lenders, acting on behalf of the Secured Parties may designate; (v) to exercise
all membership rights, powers and privileges in connection with the Collateral
to the same extent as the Grantor is entitled to exercise such rights, powers
and privileges and (vi) generally to do all acts and things which the Majority
Lenders, acting on behalf of the Secured Parties deem reasonably necessary to
protect, preserve and realize upon the Collateral and the Secured Parties’
security interest therein. The Grantor hereby approves and ratifies all acts of
said attorney or designee, who shall not be liable for any acts of commission or
omission, nor for any error or judgment or mistake of fact or law except for its
own gross negligence or willful misconduct. This power of attorney shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The Majority Lenders, acting on behalf of the
Secured Parties may exercise this power of attorney only after the occurrence
and during the continuance of an Event of Default subject to the cure periods
set forth in the Credit Agreement.
9.    Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by U.S. mail or sent by telecopy (with confirmed receipt or followed by
overnight delivery) to the addresses (or telecopy numbers) set forth in Section
7.01 of the Credit Agreement. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt or, if mailed, the third business day
following the date so mailed, if earlier.
10.    Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other Person, then the Secured Parties shall have the right
in their sole discretion to pursue, relinquish, subordinate, modify or take any
other action with respect thereto, without in any way modifying or affecting any
of the Secured Parties’ rights and remedies hereunder.
11.    No Waiver; Rights Cumulative.
(a)    No course of dealing between the Grantor and the Secured Parties, or the
Secured Parties’ failure to exercise or delay in exercising any right, power or
privilege hereunder shall operate as a waiver thereof. Any single or partial
exercise of any right, power or privilege hereunder shall not preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.





--------------------------------------------------------------------------------





(b)    All of the Secured Parties’ rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law, shall be cumulative and may be exercised singly or
concurrently.
12.    Limitation on Secured Parties’ Duty in Respect of Collateral. No Secured
Party shall have any duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of it or any income thereon
or as to the preservation of rights against prior parties or any other rights
pertaining thereto, except that each Secured Party shall use reasonable care
with respect to the Collateral in its possession or under its control.
13.    Amendments, Etc. No alteration, modification, amendment or waiver of any
terms and conditions of this Agreement shall be effective or enforceable unless
set forth in a writing signed by the Majority Lenders and the Grantor.
14.    Successors and Assigns. This Agreement and all obligations of the Grantor
and the Secured Parties hereunder shall be binding upon the heirs, successors
and assigns of the Grantor and the Secured Parties, as applicable, and shall,
together with the rights and remedies of the Secured Parties hereunder, inure to
the benefit of the Secured Parties and their respective heirs, successors and
assigns.
15.    No Partnership. The relationship between each Secured Party and the
Grantor shall be only of creditor-debtor and no relationship of agency, partner
or joint- or co-venturer shall be created by or inferred from this Agreement or
the other Credit Documents.
16.    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Grantor and the Secured Parties with respect to its
subject matter and supersedes all prior conflicting or inconsistent agreements,
consents and understandings relating to such subject matter. Each of the parties
hereto acknowledges and agrees that there is no oral agreement between the
Grantor and the Secured Parties with respect to the subject matter hereof which
has not been incorporated in this Agreement.
17.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other means of electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
18.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without effecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction, and the parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
19.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and any claim, controversy or dispute related to or in
connection with this Agreement, any Credit Document or any of the transactions
contemplated hereby or thereby, the relationship of the parties hereto and the
interpretation and enforcement of the rights and duties of the parties





--------------------------------------------------------------------------------





hereto shall be governed by and construed in accordance with the laws of the
State of New York (including, without limitation, Section 5-1401 et seq of the
New York General Obligations Law but otherwise without regard to principles of
conflicts of laws).
(a)    EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS
TO THE PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES AND
AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH
SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE
LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE
JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION
WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT. EXCEPT AS
PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9 hereto. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
20.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
21.    Custodial Arrangements. Grantor agrees that at any time when Grantor is
obligated to deliver physical possession of any Collateral or documentation
relating thereto to the Secured Parties, the Majority Lenders shall appoint a
bailee or custodian to hold physical possession of the Collateral and/or related
documentation for the benefit of the Secured Parties and Grantor agrees to
deliver all such physical Collateral and/or related documentation as directed by
the Majority Lenders.
22.    Releases. At such time as all Obligations shall have been paid in full in
cash, promptly upon the request of the Grantor, the Secured Parties shall file
all necessary releases with respect to all of the Collateral.
[Remainder of page intentionally left blank; signature page follows]







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned parties have executed this Agreement to be
effective for all purposes as of the date above first written.






GOLDLINE ACQUISITION CORP., as Grantor




By: /s/ Gregory N. Roberts________________
Name: Gregory N. Roberts
Title: Executive Chairman






[Signature Page to Security Agreement]



--------------------------------------------------------------------------------








SCHEDULE I






Grantor’s chief executive office or principal office




2121 Rosecrans Ave. Suite 6300
El Segundo, CA 90245




Registered or Legal Name




Goldline Acquisition Corp.


Other names (including business or trade names) used during the last five (5)
years




Goldline Precious Metals, LLC








